Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/390,832 filed on 04/22/2019 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on 04/23/2018.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 11/16/2021, 05/12/2021 and 04/22/2019 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.


Claim Objections
Claims 8-9 are objected to because of the following informalities:
Claim 8 is objected to because it includes the limitation "said generated state in the control system" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is objected to because it includes the limitation "… in in an event …" in lines 3-4.  

Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claim 8, the claim calls for “A certification service for a control system”; however, there is no hardware element found within the claimed system.  As recited in the body of the claim, the claimed system contains “at least one of device and application” One of ordinary skill in the art would understand that the device could be implemented in software, which is non-statutory subject matter. It is suggested that the claim be further amended to positively recite at least one hardware embodiment in the body of the claim to make the claim statutory under 35. U.S.C. 101. 
Regarding claims 9; Claims 9 is also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons.

Allowable Subject Matter
Claims 1-7 and 10-11 are allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims XYZ would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Prior arts:
US 2019/0127080 to Selvarajan
 [0037] The alert notification/feedback module 320 can also determine whether the pilot has acknowledged the alert, and send the pilot acknowledgement result to an alert removal/escalation module 322, which also interfaces with uncertified applications/systems 330. The module 322 sends a clear indication if the pilot has addressed the alert, and otherwise, can take further action to escalate the alert to a ground system or via other alerting systems. For example, if the alert is acknowledged by the pilot, module 322 will send a notification to the alert generating open world application to clear the alert notification. If the alert is not acknowledged by the pilot, then module 322 takes action based on a pre-configured condition like alerting a ground station.

US 7,266,849 to Gregory
(6) Referring to FIG. 1, a PC is turned on in step 12, and the central processing unit (CPU) starts a boot-up process in step 14. In particular, software called a boot program is initiated which includes routines used to ensure that all components of the PC are operating correctly. The boot program may be permanently stored in read-only memory (ROM) chips that contain the PC's Basic Input/Output System (BIOS). In step 14, the pre-installed security routine is executed early in the boot-up process to check a protected storage area such as the BIOS for a special code or for a certificate that identifies the entity or entities permitted to use the PC. In step 16 if the special code is not located, then in step 18 the boot-up procedure is allowed to continue so that the PC becomes operational. But if a special code or certificate is found, then in step 20 the boot process stops. In step 22, a message may then be displayed on the PC's monitor reciting that the system has been "locked for shipping", and that prompts the user for a response. If a correct response is given in step 24, then the routine branches to step 25 and the security routine is disabled. Next, in step 18 the boot-up process continues so that the PC operating system can be loaded to permit normal operation of the PC. However, if an incorrect response is given in step 24, or if no response is given within a preset time interval, then in step 26 an authentication failure message is displayed. For example, the message may recite: "Distribution Channel Authentication Failure". Additional instructions may also be displayed, such as the manufacturer's toll-free telephone number, to help resolve any problems. Next in step 28, after a preset time limit expires, the PC shuts down without allowing any further operation. The PC may be powered off, and then switched on again to restart the process at step 12 of FIG. 1. If authentication failed previously, then the security routine will again find the special code or certificate and prompt the user for information before permitting normal PC operation. Therefore, a PC containing the special code or certificate cannot be operated until a correct response is given. It is contemplated that widespread advertising of this security measure will deter theft of PC's in the distribution channel.

US 2019/0052456 to Bygrave
[0501] At or before the point of expiry, the tenant can generate a new certificate to extend the expiry time of the key. Failure to regenerate a new certificate results in the key becoming unusable by the service provider. In an embodiment, the second security context 7 notifies the first security context 5 before or at the point of expiry of the use certificate. A new use certificate can then be generated at the first security context with a later expiry time. Alternatively, the second security context 7 notifies the application server before or at the point of expiry of the use certificate. The application server then requests a new use certificate from the first security context 5. Alternatively, the use certificate is read by the application server, which requests a new use certificate from the first security context 5 before or at the point of expiry. Alternatively, a further component, which may be owned by the tenant or the service provider may monitor certificates and raise a request for certificates that are about to or have expired. Thus the tenant system 1 effectively leases the cryptographic key K.sub.tenant to the service provider system 3 in a secure manner. The use of the key by the service provider is cryptographically restricted by an expiry time in reference to a trusted time source, as set by the owning tenant in the use certificate. The ACL specifies that the use of the cryptographic key K.sub.tenant is only granted when an unexpired use certificate is provided. Furthermore, the tenant can restrict how the key is used by the service provider.

US 2005/0071630 to Thornton
[0109] An installation and renewal system may also include provisions for monitoring expiring certificates. In such a system, certificates may be enrolled in a certificate watch program. On a periodic basis, for example daily, weekly or monthly, a certificate database is reviewed for certificates expiring within a future period. Finding certificates in need of renewal, a notification may be sent to an administrator, which for example might be by e-mail or by a display upon login at an administrator interface. The administrator may then select certificates to be renewed, upon which a process of certificate renewal may be initiated as described below. Alternatively, the renewal system may be configured to initiate certificate renewal without approval, to prevent late certificate renewal should an administrator be unavailable to approve. If more than one administrator is configured, the renewal system may contact other administrators if first administrators do not timely respond to requests for approval.

The prior art of record (Shimamura in view of Tsukahara, Selvarajan, Gregory, Bygrave, and Thornton) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claims 1, 10 and dependent claim 9. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0188053 to Shimamura et al. (hereafter “Shimamura”) in further view of US 2012/0239541 to Tsukahara et al. (hereafter “Tsukahara”)

As per claim 8, Shimamura discloses, a certification service for a control system of a technical installation (FIGs. 1 and 3), which is utilizable by at least one of devices and applications of the technical installation (FIGs. 3 and 6: “Moreover, the information registration terminal 1 is generally installed at a place where a system administrator inside a company making announcement (to which the administrator belongs) can operate. However, when a third party such as an official organization registers announcement information in the information disclosure server 2, the information registration terminal 1 could be installed at a place outside the company making announcement.”) and is configured to generate a stateless alarm message (FIG. 6; S612) and to provide said generated state in the control system when a certificate request previously posted by at least one of a device and an application (FIGs. 3 and 6; paragraph 0043: “In this case, not shown in the drawing, the information registration terminal 1 receives an instruction inputted from the input control unit 904, sends the certificate received from the inspection device 3 to the systems of the other organizations, and requests for processing based on the electronic announcement. Furthermore, the information registration terminal 1 can receive an instruction inputted from the input control unit 904, and can request the inspection device 3 to send the certificate to the other organizations instructed. Subsequently, the inspection device 3 receives the request from the information registration terminal 1, and sends the certificate directly to the systems of the other organizations.”) is unanswered by a certification authority of the control system (FIG. 3 and 6; S601, S604 and S612; paragraphs 0028, 0041, 0075 and 0078: “Besides, the inspection processing module 32 of the inspection device 3 sometimes detects abnormality when the contents have not been acquired from the information disclosure server 2 or when the announcement contents have been modified. When the inspection processing module 32 detects abnormality, it notifies the alert sending module 34 that abnormality has been detected.”) within a previously determined period of time (FIG. 4; paragraphs 0053, and 0082-0084: “Subsequently, the certificate issuing module 35 calculates the period of time between the specified acquisition dates and times, and determines that the calculated period of time is suspension time. In addition, when a plurality of `acquisition failed` or `unauthorized signature` is recorded in the acquisition result 506 with `successful` or `no change` therebetween, the suspension time for each `acquisition failed` or `unauthorized signature` is calculated, and the total of the suspension time is given as the suspension time for the pertinent announcement contents. Subsequently, the certificate issuing module 35 describes the suspension time (including the total time for suspension time) in the certificate as it is a period of time that the announcement contents have not possibly been disclosed. Furthermore, when the suspension time exceeds the downtime 407 in the inspection target information 371, the certificate issuing module 35 adds that to the certificate. Moreover, when the suspension time exceeds the downtime 407, the electronic announcement of the pertinent announcement contents is not considered to have been made validly.”).
Shimamura discloses generate an alarm message (FIG. 1 and 6), however, Shimamura does not explicitly disclose generate a stateless alarm message.
Tsukahara further discloses generate a stateless alarm message (paragraphs 0034-0035 and 0037: “generate a stateless alarm message.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Tsukahara into Shimamura’s teaching because it would provide for the purpose of particularly if the alert destination address is associated with a stateless communication channel, the alert generation engine 114 determines an expected response to the alert and generates an alert that includes a value sufficient to identify the expected response (Tsukahara, paragraph 0034).


Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/            Primary Examiner, Art Unit 2193